DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim comparison table
Claims of 17/353,450
Claims of US. Patent# 10,379,664
1. A method for manipulating virtual objects within a virtual environment comprising: at a first time, determining a 

2. A method for manipulating virtual objects within a virtual environment comprising: tracking an orientation of a touch sensor surface within a real space; orienting a virtual object globally within 

3. A method for manipulating a virtual environment comprising, at a first time: mapping a touch sensor surface to a virtual surface in a virtual environment; receiving a touch image defining a magnitude and a position of a first force input on the touch sensor surface; defining a direction of a first vector based on the position of the first force input; 



Claims 1-3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 12 and 17 respectively; of prior U.S. Patent No. 10,379,664. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table

Claims of 17/353450
Claims of U.S. Patent# 9,864,460
1. A method for manipulating virtual objects within a virtual environment comprising: at a first time, determining a 







and manipulating the virtual surface of the virtual object within the virtual 


locating an origin of the first force vector within the virtual environment based on a first location of the first input on the touch sensor surface and the first position of the touch sensor within the real space; 

and manipulating the virtual surface of the virtual object within the virtual 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,864,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S. Patent No. 9,864,460, as shown in the claim comparison table above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilligies et al. (2014/0104274) teaches a method for manipulating virtual object within a virtual environment (para [0023]) comprising at a first time (para [0023] describes tracking a user’s hand), based on the first position of the user within the real space at the first time, and further teaches interacting with virtual objects (para [0023]). Hilligies also teaches tracking the fingertips or other surface and as the real objects move and/or deform the 3D positions of the regions or surface are updated and so are the kinematic particle position (para [0033]). Hilligies also teaches Collision forces exerted by the passive particles may be simulated, so that when the real object moves or deforms in collision with a virtual object, the collision is modeled appropriately in the virtual environment. This also allows virtual objects to be scooped up by the user's hand, a virtual representation of the user's hand or another object (real or virtual). Virtual objects may be lifted by exerting a force underneath the virtual object. Gravity .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PREMAL R PATEL/Primary Examiner, Art Unit 2623